1
                                                                 JS-6
2
3
4
5
6
7
8                       UNITED STATES DISTRICT COURT
9                FOR THE CENTRAL DISTRICT OF CALIFORNIA
10                                 WESTERN DIVISION
11
12   MALCOLM CAMPBELL, an                  Case No. 2:18-CV-03685-R(PJWx)
     individual,
13
                      Plaintiff,
14                                         ORDER GRANTING STIPULATION
     vs.                                   OF VOLUNTARY DISMISSAL
15
                                           PURSUANT TO F.R.C.P.
16   TRANSDEV SERVICES, INC., a            41(a)(1)(A)(ii)
     Maryland corporation; and DOES 1
17   through 50, inclusive,

18                                         District Judge: Hon. R. Gary Klausner
                      Defendants.
19                                         FPTC:           12/23/2019
                                           Trial:          1/21/2020
20
21
22
23
24
25
26
27
28
                                       1
      ORDER GRANTING STIPULATION OF VOLUNTARY DISMISSAL PURSUANT TO
                            F.R.C.P. 41(a)(1)(A)(ii)
1          Pursuant to the parties’ Stipulation, IT IS HEREBY ORDERED that the case be
2    dismissed with prejudice pursuant to the Federal Rule of Civil Procedure
3    41(a)(1)(A)(ii). Further, all parties are to bear their own costs and fees incurred in this
4    instant action.
5
6
7    Dated: October 24, 2019                        _____________________
8                                                   Hon. R. Gary Klausner
                                                    United States District Court
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        2
       ORDER GRANTING STIPULATION OF VOLUNTARY DISMISSAL PURSUANT TO
                             F.R.C.P. 41(a)(1)(A)(ii)
